DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 08/23/2022.

By the amendment of 08/23/2022, claims 1, 26, 31, 39 and 40 have been amended. Claims 37-38 have been canceled. Claims 41-42 are newly added. Claims 1-7, 10-11, 26-34 and 39-42 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant argues (Remarks pages 11-12), regarding the 35 USC 103 rejection of claims 1, 26 and 31 over Jung in view of Kim, that the newly amended limitations are not taught by Jung.  Particularly that (1) Jung does not generate a query that includes a latitude and longitude of a physical coordinate value (2) nor does Jung describe a planar geographic area, formed form a plurality of physical coordinate values associated with a plurality of images frames of the VR resource, that includes the latitude and longitude in the query request.  The Examiner respectfully disagrees.
Jung discloses forming a query from selected search options (¶72: query input text based or object based as example). In particular, Jung discloses that the query may also include explicit “location information” (¶12-13, ¶72: query in which location information and a keyword are combined).  Jung discloses that this location information is “for example, GPS information” (¶75).  Accordingly, Jung does disclose the query including a longitude and latitude associated with a physical coordinate (GPS).  The argument that Jung does not generate a query that includes a latitude and longitude of a physical coordinate value is not persuasive.
Jung further discloses wherein the VR resource returned by the VR server is a street view including a map image corresponding to the query (¶74), broadly: a planar geographical area.  As the location information is GPS information and informs the map image, the map image is selected from a plurality of map images corresponding to the location information (¶73).  This anticipates the claimed “the planar geographical area is formed from a plurality of physical coordinate values associated with a plurality of image frames of the VR resource returned by the VR server”.  The argument is not persuasive.
Applicant argues (Remarks pages 13-14), regarding the 35 USC 103 rejection of claims 1, 26 and 31 over Jung in view of Kim, that the newly amended limitations are likewise not taught by Kim.  The Examiner notes that Jung meets the limitations as amended and Kim is relied on only teach the deficiencies of Jung: failing to explicitly disclose wherein the search options are presented as options in an options menu selected by the user. 
Applicant argues (Remarks pages 14-15), regarding the 35 USC 103 rejection of 39 over Jung in view of Kim, that Kim fails to teach or suggest detecting that the first picture is in a browsed state for more than preset duration and promoting the user to automatically search for the VR resource associated with the first picture when the first picture has been in the browsed state for more than the preset duration.  The Examiner respectfully disagrees.
Kim discloses a user interface for browsing pictures and retrieving pictures based on a user query (¶13-15).  Particularly, Kim discloses a photo search menu that is displayed for a predetermined period of time when a photo is in a browed state (¶115: photo preview is executed). The photo browsed state is executed when a photo is displayed on the screen as prompted by the user (¶110-112).  Accordingly, Kim teaches the user is prompted to use the searching menu when one or more photos are being browsed on the UI during an initial stage/period of time.  This anticipates the claimed function of detecting the first operation performed by the user on the first picture.  The argument is not persuasive.
The Examiner notes that the amendments to claims 26 and 31, removing the claim limitations involving the selectable search options in a search menu, have led to the new grounds for rejection of claims 26-34 below, whereby claims 26-34 are anticipated by Jung.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2017/0351712, previously presented).

Regarding claim 26, Jung discloses a terminal (¶42-47) comprising:
a processor; and
a memory configured to store computer readable instructions that, when executed by the processor, cause the terminal (¶42-47) to: 
detect a first operation performed by a user in association with a first picture (¶72: receiving input by user for a picture query); 
generate a first request in response to the first operation (¶73), wherein the first request is used to request to obtain the VR resource corresponding to the first picture (¶72: user input for picture generates a query for obtaining map image, map image may correspond to the broadly claimed VR resource ¶57, ¶83: VR resource may be a background VR environment) and the first request includes a longitude and latitude associated with a physical coordinate value (¶72: query includes location information, ¶75: location information is GPS information); 
send the first request to a VR server (¶59, ¶67, ¶70: computer system functionality may be distributed across servers, Fig. 1-2, ¶72-73: query is passed to image searcher) and 
receive the VR resource returned by the VR server based on the first request (¶74: search result provider provides VR content result); and
generate for display selection options associated with the VR resource (¶81: when plural results returned present as selection options, Fig. 8 802), wherein
a planar geographical area of the VR resource returned by the VR server includes the longitude and latitude included in the first request (¶74: providing a street view, i.e. planar area, of the image location based on location information/GPS coordinates), and 
the planar geographical area is formed from a plurality of physical coordinate values associated with a plurality of image frames of the VR resource returned by the VR server (¶73: the VR resource returned by the VR server is a street view including a map image corresponding to the query, broadly: a planar geographical area, ¶74: as location information is GPS information and informs the map image, the map image is selected from a plurality of map images corresponding to the location information).

Regarding claim 27, Jung discloses the terminal of claim 26, wherein the VR server includes an application server storing VR resources, or a management server corresponding to a storage device storing VR resources (¶59, ¶64, ¶67: networked content supply across distributed servers).  

Regarding claim 28, Jung discloses the terminal of claim 26, wherein detecting the first operation performed by the user on the first picture comprises: 
detecting, by the terminal, the first operation on a first screen, wherein the first screen is a browsing screen of the first picture (¶63: I/O of device includes display screen, ¶65: components may include mobile device/smart phone functionality, Fig. 8, ¶81: 801 is, broadly, a displayed/browsed photo file).  

Regarding claim 29, Jung discloses the terminal of claim 26, wherein detecting the first operation on the first screen comprises: 
detecting any of the following operations at any location of the first screen: touching and holding, tapping, double tapping, and dragging (¶65: inputs through touch pane); 
detecting an operation of selecting an option in a preset single-level or multi-level menu on the first screen (¶72: input query selection between text based keyword, sentence, location information and/or image chosen and entered by the user through I/O interface, broadly: selecting an option in a single level preset menu); and
detecting, when a function of automatically searching for a VR resource of the terminal is enabled, that the first picture is in a browsed state for more than preset duration (¶72: image selected by user for query is browed by user for at least any preset duration during which a user selects it).  

Regarding claim 30, Jung discloses the terminal of claim 26, wherein detecting the first operation performed by the user on the first picture comprises: 
detecting, by the terminal, the first operation on a second screen, wherein a file of the first picture is selected on the second screen, and the second screen is a screen on which the file of the first picture is displayed ((=¶63: I/O of device includes display screen, ¶65: components may include mobile device/smart phone functionality, Fig. 8, ¶81: 801 is, broadly, a displayed/browsed photo file).   

Regarding claims 31-34, claims 31-34 recite limitations similar to claims 26-29, respectively, and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0351712, previously presented) in view of Kim (US 2013/0198167, previously presented).

Regarding claim 1, Jung discloses a method for obtaining a virtual reality (VR) resource by a terminal (¶57: map images to supply virtual reality environments), the method comprising: 
presenting search options associated with a first picture (¶72: query input may receive text-based keyword, object query indicating a variety of things in the image, sentence query involving keywords as well as feature extraction of the image itself, ¶77-81: examples);
detecting, by the terminal, a first operation performed by a user in association with the search options displayed (¶72: receiving input by user for a picture query, keyword query, object query or sentence query); 
determining, by the terminal, a selected search option from the presented search options, associated with the first operation (¶72: receiving selected query from user through the I/O interface, ¶73: performing selected query);
generating, by the terminal, a first request in response to the first operation and based on the selected search option (¶73), wherein the first request is used to request to obtain the VR resource corresponding to the first picture (¶72: user input for picture generates a query for obtaining map image, map image may correspond to the broadly claimed VR resource ¶57, ¶83: VR resource may be a background VR environment) and the first request includes a longitude and latitude associated with a physical coordinate value (¶72: query includes location information, ¶75: location information is GPS information); 
sending, by the terminal, the first request to a VR server (¶59, ¶67, ¶70: computer system functionality may be distributed across servers, Fig. 1-2, ¶72-73: query is passed to image searcher) and 
receiving, by the terminal, the VR resource returned by the VR server based on the first request (¶74: search result provider provides VR content result); and
generating for display selection options associated with the VR resource (¶81: when plural results returned present as selection options, Fig. 8 802), wherein
a planar geographical area of the VR resource returned by the VR server includes the longitude and latitude included in the first request (¶74: providing a street view, i.e. planar area, of the image location based on location information/GPS coordinates), and 
the planar geographical area is formed from a plurality of physical coordinate values associated with a plurality of image frames of the VR resource returned by the VR server (¶73: the VR resource returned by the VR server is a street view including a map image corresponding to the query, broadly: a planar geographical area, ¶74: as location information is GPS information and informs the map image, the map image is selected from a plurality of map images corresponding to the location information).
While Jung discloses the presented search options associated with a first picture as shown above, Jung fails to explicitly disclose wherein the search options are presented as options in an options menu selected by the user. 
Kim discloses a method for providing resources associated with an image based on user selection (¶3, ¶13, ¶101).  In particular, Kim discloses presenting an options menu including options for searching and retrieving resources associated with a displayed image (¶112-117).  Accordingly, it would have been obvious to one having ordinary skill in the art and the teachings of Jung and Kim before them before the effective filing of the claimed invention to combine the search options menu associated with a first picture and associated resources, as taught by Kim, with the search options query selection associated with the first picture and associated resources of Jung.  One would have been motivated to make this combination to provide known methods for search filtering on touch screen devices, such as when there are large quantities of resources to browse, as suggested by Kim (¶6-12, ¶103).

Regarding claim 2, Jung and Kim disclose the method according to claim 1, and Jung further discloses wherein the VR server includes an application server storing VR resources, or a management server corresponding to a storage device storing VR resources (¶59, ¶64, ¶67: networked content supply across distributed servers).  

Regarding claim 3, Jung and Kim disclose the method according to claim 1, and Kim further discloses wherein detecting the first operation performed by the user on the first picture of Jung and Kim comprises: 
detecting, by the terminal, the first operation on a first screen, wherein the first screen is a browsing screen of the first picture (¶112-117).  

Regarding claim 4, Jung and Kim disclose the method according to claim 3, and Kim further discloses wherein detecting the first operation on the first screen of Jung and Kim comprises: 
detecting any of the following operations at any location of the first screen: touching and holding, tapping, double tapping, and dragging (¶112-117, Fig. 3A-5C); 
detecting an operation of selecting an option in a preset single-level or multi-level menu on the first screen (Fig. 3A-5C); and
detecting, when a function of automatically searching for a VR resource of the terminal is enabled, that the first picture is in a browsed state for more than preset duration (¶110, ¶115).  

Regarding claim 5, Jung and Kim disclose the method according to claim 1, and Kim further discloses wherein detecting the first operation performed by the user on the first picture of Jung and Kim comprises: 
detecting, by the terminal, the first operation on a second screen, wherein a file of the first picture is selected on the second screen, and the second screen is a screen on which the file of the first picture is displayed (Fig. 3A-5C).   

Regarding claim 6, Jung and Kim disclose the method according to claim 5, and Kim further discloses wherein detecting the first operation on the second screen of Jung and Kim comprises: 
detecting any of the following operations at a preset location of the second screen: touching and holding, tapping, and double tapping (Fig. 3A-5C); and 
detecting an operation of selecting an option in a preset single-level or multi-level menu on the second screen (Fig. 3A-5C).  

Regarding claim 7, Jung and Kim disclose the method according to claim 1, and Jung further discloses wherein generating the first request based on the first picture of Jung and Kim comprises: 
obtaining, by the terminal, feature information of the first picture (¶71-73, ¶81: feature extraction of images to generate context); and 
generating, by the terminal, the first request based on the feature information of the first picture, wherein the first request carries the feature information of the first picture (¶71-73, ¶81: features included in query),
wherein the feature information comprises any of geographical location information, landmark building information, scenic spot information, logo icon information, and portrait information of a person (¶71-72: extracted features may include objects in scenes, advertising, signboards, streets, locations and people).  

Regarding claim 10, Jung and Kim disclose the method according to claim 1, and Jung further discloses wherein the VR resource returned by the VR server based on the first request of Jung and Kim comprises a VR resource list-5-ZHU et al.Atty Docket No.: DD-6990-0107 Appl. No.: To Be Assignedcomprising one or more VR resources, and the one or more VR resources include VR resources by the VR server through matching based on the first request (¶81: plural results returned, Fig. 8 802); and 
the method further comprises: displaying, by the terminal, the VR resource list (¶81, Fig. 8 802).
 
Regarding claim 11, Jung and Kim disclose the method according to claim 10, and Jung further discloses: 
receiving, by the terminal, a second operation performed by the user, wherein the second operation includes selecting a VR resource from the VR resource list by the user (¶74-75: any provided images as a result of the query can be used again by the user to search); and 
obtaining, by the terminal in response to the second operation, the VR resource selected by the user (Fig. 8, 802, ¶74-75: re-using the image result).

Regarding claim 39, Jung discloses an information processing system (¶42-47), comprising:
a processor; and
a memory configured to store computer readable instructions that, when executed by the processor, cause the terminal (¶42-47) to: 
detect, by a terminal, a first operation performed by a user in association with a first picture (¶72: receiving input by user for a picture query); 
generate, by the terminal, a first request in response to the first operation (¶73), wherein the first request is used to request to obtain the VR resource corresponding to the first picture (¶72: user input for picture generates a query for obtaining map image, map image may correspond to the broadly claimed VR resource ¶57, ¶83: VR resource may be a background VR environment); 
send, by the terminal, the first request to a VR server (¶59, ¶67, ¶70: computer system functionality may be distributed across servers, Fig. 1-2, ¶72-73: query is passed to image searcher); and 
receive, by the terminal, the VR resource returned by the VR server based on the first request (¶74: search result provider provides VR content result), wherein
when a function of automatically searching for a VR resource of the terminal is enabled, detecting that the first picture is in a browsed state for more than a preset duration (¶72: image selected by user for query, broadly: function for automatically searching is enabled, is browsed by user for at least any preset duration during which a user selects it).
Jung fails to explicitly disclose prompting the user to automatically search for the VR resource associated with the first picture when the first picture has been in the browsed state for more than the preset duration.
Kim discloses a method for providing resources associated with an image based on user selection (¶3, ¶13, ¶101).  In particular, Kim discloses presenting an options menu along with a browsed image to automatically prompt the user to perform an image search query after a preset duration (¶110-117).  Accordingly, it would have been obvious to one having ordinary skill in the art and the teachings of Jung and Kim before them before the effective filing of the claimed invention to combine the automatic prompting after a preset duration to perform a query, as taught by Kim, with the query selection associated with the first picture and associated resources of Jung.  One would have been motivated to make this combination to provide known methods for search filtering on touch screen devices, such as when there are large quantities of resources to browse, as suggested by Kim (¶6-12, ¶103).

Regarding claim 40, Jung and Kim disclose the information processing apparatus of claim 39, and Jung further discloses the information processing apparatus of Jung and Kim wherein
the first request includes a longitude and latitude associated with a physical coordinate value (¶72: query includes location information, ¶75: location information is GPS information); 
a planar geographical area of the VR resource returned by the VR server includes the longitude and latitude included in the first request (¶74: providing a street view, i.e. planar area, of the image location based on location information/GPS coordinates), and 
the planar geographical area is formed from a plurality of physical coordinate values associated with a plurality of image frames of the VR resource returned by the VR server (¶73: the VR resource returned by the VR server is a street view including a map image corresponding to the query, broadly: a planar geographical area, ¶74: as location information is GPS information and informs the map image, the map image is selected from a plurality of map images corresponding to the location information).

Regarding claim 41, Jung and Kim disclose the method according to claim 10, and Jung further discloses wherein an image collection in the VR resource includes the plurality of image frames (¶71), and each image frame includes one physical coordinate value from the plurality of physical coordinate values (¶71, ¶75) and Kim teaches that it would have been obvious to simply substitute a video source for captured photo sources (¶84, ¶116).  

Regarding claim 42, Jung and Kim disclose the method according to claim 1, and Jung further disclsoes wherein the plurality of selectable search options in the option menu of Jung and Kim include options for any of obtaining a VR resource related to a geographical location, obtaining a VR resource related to a building or scenic spot, obtaining a VR resource related to a picture logo, and obtaining a VR resource related to a portrait of a person (¶71-72: extracted searchable features may include objects in scenes, advertising, signboards, streets, locations and people).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179